Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2020 has been considered by the examiner.

Claim Objections
  Claim 1 is objected to because of the following informalities:  in pg. 2, line 3, “…a periostum…” should be “…a periosteum…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 18-20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Antich et al. (US 5038787 A, published August 13, 1991) in view of Kantorovich (EP 0873516 B1, published March 10, 1996), Manbachi et al. (US 20160106392 A1, published April 21, 2016),  and Treeby et al., “Automatic sound speed selection in photoacoustic image reconstruction using an autofocus approach,” Journal of Biomedical Optics, vol. 16, no. 9, pp. 090501-1 – 090501-3, Sep. 2011, hereinafter referred to as Antich, Kantorovich, Manbachi, and Treeby, respectively. 
Regarding claim 16, Antich teaches a method comprising: 
transmitting ultrasonic waves to a body comprising a bone and non-bone biological tissue surrounding the bone (Fig. 2, transmitter 10 transmitting ultrasound waves I into soft tissue 16 surrounding bone 14; see col. 8, lines 63-66 – “…the apparatus 20 includes a means for transmitting an ultrasound wave (transducer 10) and a means for receiving the reflected ultrasound wave (transducer 12).”);  
wherein the bone comprises a periosteum, an endosteum, and cortical bone tissue (Fig. 2, bone 14 is the cortical bone, so the boundary between the soft tissue and bone 14 is the periosteum, and the boundary between bone 14 and trabecular bone (middle region of bone 14) is the endosteum; see col. 14, lines 60-65 – “Turning to FIG. 2…the five independent elements of the matrix of elasticity are C11, C12, C13, 
receiving echo signals of the ultrasonic waves (Fig. 2, receiver 12 receiving echo ultrasound waves R from the soft tissue 16 surrounding bone 14; see col. 8, lines 63-66 – “…the apparatus 20 includes a means for transmitting an ultrasound wave (transducer 10) and a means for receiving the reflected ultrasound wave (transducer 12).”), 
localizing a demarcation curve between the non-bone biological tissue and the bone in one of the first images (Fig. 5C, “Graphically display B-mode grey scale image”, “locate bone surface”, “locate tissue boundaries”, so the demarcation curve is at the interface surface between the bone and tissue), AND
constructing second images from the echo signals (Fig. 3; see col. 11, lines 41-43 – “The transducer 10 is then pulsed and the echoes received with the lapsed time determinative of the distance to the bone 14... locate the surfaces separating various media (tissues) which intervene between the transducers and bone surface.”), 
from the sound velocity in the non-bone biological tissue in the direction (see col. 5, lines 40-43 – “…C is the velocity of the directed wave (I) prior to the material surface (i.e. in the separating medium such as water or soft tissue, or both).”), 
from the demarcation curve (Fig. 5C, “Graphically display B-mode grey scale image”, “locate bone surface”, “locate tissue boundaries”, so the demarcation curve is at the interface surface between the bone and soft tissue), and 
from second candidate values (Fig. 1, compressional wave (pressure wave) Tp moving in one direction, and shear wave Ts moving in a different direction through material (bone) 14).
Antich does not explicitly teach: 
constructing first images from the echo signals and from first candidate values, 
wherein each first image shows the non-bone biological tissue and the periosteum, and is constructed by assuming that a sound velocity in the non-bone biological tissue in a direction is equal to one of the first candidate values, 
computing first metrics from the first images,
wherein each first metric is indicative of a focus quality of the periosteum and/or the non-bone biological tissue in one of the first images,
based on the first metrics, selecting one of the first candidate values as the sound velocity in the non-bone biological tissue in the direction,
wherein each second image shows the cortical bone tissue and the endosteum, and 
wherein each second image is constructed by assuming that a sound velocity in the bone in the direction is equal to one of the second candidate values,
computing second metrics from the second images, wherein each second metric is indicative of a focus quality of the cortical bone tissue of the bone and/or the endosteum in one of the second images,
based on the second metrics, selecting one of the second candidate values as the sound velocity in the bone in the direction.
Whereas, Kantorovich, in the same field of endeavor, teaches constructing first images from the echo signals and from first candidate values, wherein each first image shows the non-bone biological tissue and the periosteum, and is constructed by assuming that a sound velocity in the non-bone biological tissue in a direction is equal to one of the first candidate values (Fig. 2-3, soft tissue 22 and bone 18; see pg. 7, para. 0047 – “For example, H40 and H44 can be measured on an X-ray image or another medical image. V22 is then measured based on the signal propagation time of the reflection from bone 18.” where 
Whereas, Treeby, in an analogous field of endeavor, teaches: 
computing first metrics from the first images (Fig. 1; see pg. 090501-1, col. 2, para. 2 – “A variety of sharpness metrics (or equivalently, focus functions) have been proposed…Here, three focus functions that generally perform well—the Brenner gradient, the Tenenbaum gradient, and the normalized variance—are applied to autofocusing in photoacoustic tomography.”), 
wherein each first metric is indicative of a focus quality of the periosteum and/or the non-bone biological tissue in one of the first images (see pg. 090501-2, col. 1, para. 2 – “…the image is reconstructed using an initial estimate of the sound speed. For in vivo imaging in soft tissue, this will typically be in the range 1500–1550 m/s. Next, the value of the sharpness metric is calculated using the focus function. The sound speed is then systematically modified, the image reconstruction repeated, and the value of the sharpness metric updated. This process continues until a maximum is found.”), 
based on the first metrics, selecting one of the first candidate values as the sound velocity in the non-bone biological tissue in the direction (see pg. 090501-2, col. 1, para. 2-3 – “Given a particular focus function, the selection of the optimum sound speed (i.e., the sound speed that maximizes the image sharpness as quantified by the focus function) progresses as follows. First, the image is reconstructed using an initial estimate of the sound speed. For in vivo imaging in soft tissue, this will typically be in the range 1500–1550 m/s…The excellent agreement between the optimum sound speed determined by the focus functions and the actual sound speed within the medium demonstrates the quantitative validity of using an autofocus approach to select the sound speed.”). 

wherein each second image shows the cortical bone tissue and the endosteum (Fig. 26-27; see pg. 10, col. 2, para. 0153 – “The array 301 and the cortical layer boundaries of the pedicle's structure are labeled both on the Scan-converted and linear B-mode images.” one of the cortical layer boundaries equated to the endosteum-cortical interface boundary), 
wherein each second image is constructed by assuming that a sound velocity in the bone in the direction is equal to one of the second candidate values (see pg. 7, col. 1, para. para. 0098 – “…the speed of sound in the media in which the wave is propagating can be adjusted depending upon the osteoporosity of the target bone. For example, the user has the option of investigating the resolution of the design parameters when the wave is travelling purely in bone…”), 
computing second metrics from the second images, wherein each second metric is indicative of a focus quality of the cortical bone tissue of the bone and/or the endosteum in one of the second images (Fig. 3; see pg. 5, col. 1, para. 0077 – “The echo processor 309 is configured to translate the echo signals 312 (e.g. by averaging, defining a specific focal point to provide emphasis to particular echo signals, by ranking the echo signals and providing a weighted gain) to a response signal indicative of the image of the structure…the computing device 302 further comprises a user interface 313 for receiving user input 318 to manipulate the image and/or provide control parameters for affecting the resolution, timing, and/or delay as stored in the control parameters 310. In this manner, cross sectional images of a hollow structure can be obtained by ultrasound pulse-echo, which is based on the time that it takes for an excitation pulse to travel within the bone, hit the thick cortical target and return back to the transducer.”; see pg. 5, col. 2, para. 0081 – “…the transducer array 301 can transmit ultrasound signals 311 from a specified sub-set of transducer elements 302. The sequence of 
based on the second metrics, selecting one of the second candidate values as the sound velocity in the bone in the direction (see pg. 7, col. 1, para. para. 0098 – “…the speed of sound in the media in which the wave is propagating can be adjusted depending upon the osteoporosity of the target bone. For example, the user has the option of investigating the resolution of the design parameters when the wave is travelling purely in bone…”).    
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Antich, by including to the method: 
constructing first images from the echo signals and from first candidate values, wherein each first image shows the non-bone biological tissue and the periosteum, and is constructed by assuming that a sound velocity in the non-bone biological tissue in a direction is equal to one of the first candidate values, as disclosed in Kantorovich,
based on the first metrics, selecting one of the first candidate values as the sound velocity in the non-bone biological tissue in the direction, as disclosed in Treeby, AND
based on the second metrics, selecting one of the second candidate values as the sound velocity in the bone in the direction, as disclosed in Manbachi.
One of ordinary skill in the art would have been motivated to make this modification in order:
to increase the accuracy of determining the acoustic bone velocity and acoustic soft tissue velocity, as taught in Kantorovich (see pg. 4, para. 0028),
to automatically select the optimum sound speed that maximizes image sharpness as quantified by the focus function, as taught in Treeby (see pg.  090501-2, col. 1, para. 2), AND
to screen bone tissue for evidence of osteoporosis as a slower speed of ultrasound propagation would indicate less dense bone, as taught in Manbachi (see pg. 8, col. 2, para. 0115).  
Furthermore, regarding claim 18, Antich further teaches wherein constructing the second images comprises: 
estimating trajectories of the ultrasonic waves which passed through a point of the bone (Fig. 1, shear wave Ts moving in a different direction through material (bone) 14), then were received by receivers (Fig. 1, receiver 12), from the echo signals (Fig. 3; see col. 11, lines 41-43 – “The transducer 10 is then pulsed and the echoes received with the lapsed time determinative of the distance to the bone 14...locate the surfaces separating various media (tissues) which intervene between the transducers and bone surface.”), from the sound velocity in the non-bone biological tissue in the direction (see col. 5, lines 40-43 – “…C is the velocity of the directed wave (I) prior to the material surface (i.e. in the separating medium such as water or soft tissue, or both).”), from the demarcation curve curve (Fig. 5C, “Graphically display B-mode grey scale image”, “locate bone surface”, “locate tissue boundaries”, so the demarcation curve is at the interface surface between the bone and tissue), and by assuming that the sound velocity in the bone in the first direction is equal to one of the second candidate values (Fig. 1, shear wave Ts moving in a different direction through material (bone) 14 as shear wave velocity Vs), 
calculating propagation times of the ultrasonic waves via the trajectories (Fig. 5D, “Calculate “A” [Wingdings font/0xE0] bone [Wingdings font/0xE0] “B” Time of flight”), 
calculating an intensity of a pixel of one of the second images at the point of the bone from the propagation times, the echo signals, positions of the transmitters and positions of the 
Furthermore, regarding claim 19, Antich further teaches wherein localizing the demarcation curve is localized in the first image which has been constructed from the selected first candidate value (see col. 5, lines 40-43 – “…C is the velocity of the directed wave (I) prior to the material surface (i.e. in the separating medium such as water or soft tissue, or both).”; Fig. 5C, “Graphically display B-mode grey scale image”, “locate bone surface”, “locate tissue boundaries”, so the demarcation curve is at the interface surface between the bone and soft tissue).  
Furthermore, regarding claim 20, Antich further teaches wherein 
the ultrasonic waves are transmitted by transmitters and the echo signals are received by receivers aligned along an axis perpendicular to 3a longitudinal axis of the bone (Fig. 2, transmitter 10 transmitting ultrasound waves I into soft tissue 16 surrounding bone 14, and receiver 12 receiving echo ultrasound waves R; see col. 8, lines 63-66 – “…the apparatus 20 includes a means for transmitting an ultrasound wave (transducer 10) and a means for receiving the reflected ultrasound wave (transducer 12).” with transmitter 10 and receiver 12 along an axis perpendicular to the longitudinal direction of the bone 14), and 
wherein the direction is perpendicular to the longitudinal axis of the bone (Fig. 2, ultrasound waves transmitted I and received R in a direction perpendicular of the longitudinal axis of the bone 14). 
Furthermore, regarding claim 27 Antich further teaches wherein the sound velocity in the bone in the direction is a compressional wave propagation velocity or a shear wave propagation velocity (Fig. 1, compressional wave (pressure wave) Tp moving in one direction, and shear wave Ts moving in a different direction through material (bone) 14; see col. 7, lines 11-16, 55-57 – “…an ultrasound transducer 10 functioning as a transmitter and an ultrasound transducer 12 functioning as a receiver in which an 
 	The motivation for claims 18-20 and 27 was shown previously in claim 16.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Antich in view of Kantorovich, Manbachi, and Treeby, as applied to claim 16 above, and in further view of Mahmoud et al. (US 20100210943 A1, published August 19, 2010), hereinafter referred to as Mahmoud.
Regarding claim 17, Antich in view of Kantorovich, Manbachi, and Treeby teaches all of the elements as disclosed in claim 16 above, AND
Antich further teaches wherein constructing the first images comprises: 
estimating trajectories of the ultrasonic waves which were transmitted by transmitters, which passed through a point of the non-bone biological tissue then were received by receivers, from the echo signals and by assuming that the sound velocity in the non-bone biological tissue in the direction is equal to one of the first candidate values (Fig. 5D; see col. 12, lines 16-22 – “…the transmitted wave (I) is generated and the reflected wave (R) is received for each increment in angle of incidence                                 
                                    ϕ
                                
                            . The distance from transducer 10 to the patient surface and bone surface is retrieved and the time of flight calculated for both the transmitted wave (I) and reflected wave (R).”),
calculating propagation times of the ultrasonic waves via the trajectories (Fig. 5D, “Calculate “A” [Wingdings font/0xE0] bone [Wingdings font/0xE0] “B” Time of flight”), 
Antich in view of Kantorovich, Manbachi, and Treeby does not explicitly teach calculating an intensity of a pixel of one of the first images at the point of the non-bone biological tissue, from the propagation times, the echo signals, positions of the transmitters and positions of the receivers. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Antich in view of Kantorovich, Manbachi, and Treeby, by including to the method calculating an intensity of a pixel of one of the first images at the point of the non-bone biological tissue, as disclosed in Mahmoud. One of ordinary skill in the art would have been motivated to make this modification in order to detect the tissue-bone boundary for each image by applying an image thresholding procedure and edge detection algorithm, as taught in (see pg. 5, col. 1, para. 0043). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Antich in view of Kantorovich, Manbachi, and Treeby, as applied to claim 16 above, and in further view of C. M. Langton et al., “A contact method for the assessment of ultrasonic velocity and broadband attenuation in cortical and cancellous bone,” Clinical Physics and Physiological Measurement, vol. 11, no. 3, pp. 243-249, July 1990, hereinafter referred to as Langton. 
Regarding claim 21, Antich in view of Kantorovich, Manbachi, and Treeby teaches all of the elements as disclosed in claim 16 above. 
and/or the second image constructed from the selected second candidate value.
Whereas, Langton, in the same field of endeavor, teaches a method further comprising displaying the first image constructed from the selected first candidate value and/or the second image constructed from the selected second candidate value (Fig. 2(b), screen displaying signal including signal from the cortical bone; see pg. 245, para. 3 – “By selecting a region (window) of 256 data points and then displaying these on the screen, each pixel corresponds to an individual data point, illustrated in figure 2(a). The user defines two windows, one containing the beginning of the required transit time measurement, and a second containing the end of the transit time. Normally, the beginning of the transit time corresponds to the transmission of the ultrasonic pulse, that is, the initial data point. Once a time window has been selected, the user positions a screen marker via the keyboard at the beginning of the detected ultrasonic pulse of interest, shown in figure 2(b). The transit time and corresponding velocity calculation may then displayed.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Antich in view of Kantorovich, Manbachi, Antich, and Treeby, by including to the method displaying the first image constructed from the selected first candidate value and/or the second image constructed from the selected second candidate value, as disclosed in Langton. One of ordinary skill in the art would have been motivated to make this modification in order for the user to correct the transducer and transit time to allow a velocity to be measured in bone alone, as taught in Langton (see pg. 246, para. 3). 

	Claims 22-24, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Antich in view of Kantorovich, Manbachi, and Treeby, as applied to claim 16 above, and in further view of J. G. Berryman, “Exact Seismic Velocities for VTI and HTI Media and Extended Thomsen Formulas for Stronger Anisotropies,” Geophysics, vol. 73, no. 1, pp. 1-22, Jan. 2008, hereinafter referred to as Berryman.
Regarding claim 22, Antich in view of Kantorovich, Manbachi, and Treeby further teaches all of the elements as disclosed in claim 16 above, AND
Antich further teaches a method further comprising: 
transmitting other ultrasonic waves to the body (Fig. 2, transmitter 10 transmitting ultrasound waves I into soft tissue 16 surrounding bone 14; see col. 8, lines 63-66 – “…the apparatus 20 includes a means for transmitting an ultrasound wave (transducer 10) and a means for receiving the reflected ultrasound wave (transducer 12).”), 
receiving other echo signals of the other ultrasonic waves (Fig. 2, receiver 12 receiving echo ultrasound waves R from the soft tissue 16 surrounding bone 14; see col. 8, lines 63-66 – “…the apparatus 20 includes a means for transmitting an ultrasound wave (transducer 10) and a means for receiving the reflected ultrasound wave (transducer 12).”),
localizing another demarcation curve between the non-bone biological tissue and the periosteum in one of the third images (Fig. 5C, “Graphically display B-mode grey scale image”, “locate bone surface”, “locate tissue boundaries”, so the demarcation curve is at the interface surface between the bone and tissue), 
determining a sound velocity in the bone in the another direction from the other echo signals (Fig. 1, shear wave Ts moving in a direction through material (bone) 14, pressure wave Tp moving in another direction through material (bone) 14), 
constructing fourth images from fourth candidate values (Fig. 1, compressional wave (pressure wave) Tp moving in one direction, and shear wave Ts moving in a different direction through material (bone) 14), 
from the other echo signals  (Fig. 3; see col. 11, lines 41-43 – “The transducer 10 is then pulsed and the echoes received with the lapsed time determinative of the distance to the bone 14...locate the surfaces separating various media (tissues) which intervene between the transducers and bone surface.”), 
from the sound velocity in the bone in the direction (Fig. 1, shear wave Ts moving in a different direction through material (bone) 14), 
from the sound velocity in the non-bone biological tissue in the another direction (see col. 5, lines 40-43 – “…C is the velocity of the directed wave (I) prior to the material surface (i.e. in the separating medium such as water or soft tissue, or both).”), 
from the another demarcation (Fig. 5C, “Graphically display B-mode grey scale image”, “locate bone surface”, “locate tissue boundaries”, so the demarcation curve is at the interface surface between the bone and soft tissue) and from a predetermined function, 
wherein the 4predetermined function is configured to calculate a sound velocity in the bone in any direction from the anisotropy parameter of the bone, from the sound velocity in the bone in the direction (Fig. 1, shear wave Ts moving in a direction through material (bone) 14), and from the sound velocity in the bone in the another direction (Fig. 1, pressure wave Tp moving in another direction through material (bone) 14).
Kantorovich further teaches constructing third images from third candidate values and from the other echo signals, wherein each third image shows the non-bone biological tissue and the periosteum of the bone, wherein each third image is constructed by assuming that the sound velocity in the non-bone biological tissue in the another direction is equal to one of the third candidate values (Fig. 2-3, soft tissue 22 and bone 18; see pg. 7, para. 0047 – “For example, H40 and H44 can be measured on an X-ray image or another medical image. V22 is then measured based on the signal propagation time of the reflection 
Treeby further teaches: 
computing third metrics from the third images (Fig. 1; see pg. 090501-1, col. 2, para. 2 – “A variety of sharpness metrics (or equivalently, focus functions) have been proposed…Here, three focus functions that generally perform well—the Brenner gradient, the Tenenbaum gradient, and the normalized variance—are applied to autofocusing in photoacoustic tomography.”), 
wherein each third metric is indicative of a focus quality of the periosteum and/or of the non-bone biological tissue in one of the third images (see pg. 090501-2, col. 1, para. 2 – “…the image is reconstructed using an initial estimate of the sound speed. For in vivo imaging in soft tissue, this will typically be in the range 1500–1550 m/s. Next, the value of the sharpness metric is calculated using the focus function. The sound speed is then systematically modified, the image reconstruction repeated, and the value of the sharpness metric updated. This process continues until a maximum is found.”), 
based on the third metrics, selecting one of the third candidate values as the sound velocity in the non-bone biological tissue in the another direction (see pg. 090501-2, col. 1, para. 2-3 – “Given a particular focus function, the selection of the optimum sound speed (i.e., the sound speed that maximizes the image sharpness as quantified by the focus function) progresses as follows. First, the image is reconstructed using an initial estimate of the sound speed. For in vivo imaging in soft tissue, this will typically be in the range 1500–1550 m/s…The excellent agreement between the optimum sound speed determined by the focus functions and the 
Manbanchi further teaches:
wherein each fourth image shows cortical bone tissue and the endosteum (Fig. 26-27; see pg. 10, col. 2, para. 0153 – “The array 301 and the cortical layer boundaries of the pedicle's structure are labeled both on the scan-converted and linear B-mode images.” one of the cortical layer boundaries equated to the endosteum-cortical interface boundary), AND 
computing fourth metrics from the fourth images, wherein each fourth metric is indicative of a focus quality of the endosteum and/or the cortical bone tissue of the bone in one of the fourth images (Fig. 3; see pg. 5, col. 1, para. 0077 – “The echo processor 309 is configured to translate the echo signals 312 (e.g. by averaging, defining a specific focal point to provide emphasis to particular echo signals, by ranking the echo signals and providing a weighted gain) to a response signal indicative of the image of the structure…the computing device 302 further comprises a user interface 313 for receiving user input 318 to manipulate the image and/or provide control parameters for affecting the resolution, timing, and/or delay as stored in the control parameters 310. In this manner, cross sectional images of a hollow structure can be obtained by ultrasound pulse-echo, which is based on the time that it takes for an excitation pulse to travel within the bone, hit the thick cortical target and return back to the transducer.”; see pg. 5, col. 2, para. 0081 – “…the transducer array 301 can transmit ultrasound signals 311 from a specified sub-set of transducer elements 302. The sequence of transmitted ultrasound signals 311 could include desired time delays, which might be useful for improving focus of the ultrasound waves (i.e., beams), which could result in improved image resolution and quality.”).  
                        
                            
                                
                                    v
                                
                                
                                    p
                                
                            
                            
                                
                                    θ
                                
                            
                            ≈
                             
                            
                                
                                    v
                                
                                
                                    p
                                
                            
                            
                                
                                    0
                                
                            
                            
                                
                                    1
                                    +
                                    ϵ
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                    -
                                    
                                        
                                            ϵ
                                            -
                                            δ
                                        
                                    
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                    
                                        
                                            
                                                
                                                    cos
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                        
                     Eq. (6)…The three Thomsen (1986) seismic parameters appearing in (6)–(8) for weak anisotropy with VTI symmetry are…                        
                            ϵ
                        
                    …and                         
                            δ
                        
                    …” so the anisotropy parameter                         
                            β
                        
                     for bone is equated to the weak anisotropy seismic parameter                         
                            (
                            ϵ
                            -
                            δ
                            )
                        
                    , which is dependent on the material type, the angle                         
                            θ
                        
                     for compressional wave propagation through bone is equated to the angle                         
                            θ
                        
                     for phase velocities in VTI (vertically transversely isotropic) media, and                         
                            V
                            
                                
                                    θ
                                
                            
                        
                     is equated to compressional wave phase velocity                         
                            
                                
                                    v
                                
                                
                                    p
                                
                            
                            
                                
                                    θ
                                
                            
                        
                    ).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Antich in view of Kantorovich, Manbachi, and Treeby, by including to the method the 4predetermined function is configured to calculate a sound velocity in the bone in any direction from the anisotropy parameter of the bone, as disclosed in Berryman. One of ordinary skill in the art would have been motivated to make this modification in order to view the compressional wave velocity curves vs. incident angles for a model with different layers (anisotropic) in the vertical direction (vertical fracture model), as taught in Berryman (see Fig. 1).
Furthermore, regarding claim 23, Antich further teaches constructing the fourth images comprises: 
estimating trajectories of the other ultrasonic waves which were transmitted by transmitters (Fig. 1, emitter 10), then passed through a point of the bone (Fig. 1, shear wave Ts moving in a different direction through material (bone) 14), then were received by receivers (Fig. 1, 
calculating propagation times of the other ultrasonic waves via the trajectories (Fig. 5D, “Calculate “A” [Wingdings font/0xE0] bone [Wingdings font/0xE0] “B” Time of flight”), 
calculating an intensity of a pixel of one of the fourth images at the point of the bone, from the propagation times, from the other echo signals, from positions of the transmitters and from positions of the receivers (Fig. 11; see col. 6, lines 28-30 – “FIG. 11 is a graph showing signal intensity as a function of transducer angle along the longer axis of a machined human femur.”); AND 
Berryman further teaches estimating trajectories of the other ultrasonic waves using the predetermined function, and by assuming that the anisotropy parameter of the bone is equal to one of the fourth candidate values (see pg. 4, para. 2 – “The pertinent expressions for phase velocities in VTI media as a function of angle θ, measured as previously mentioned from the vertical direction, are…                        
                            
                                
                                    v
                                
                                
                                    p
                                
                            
                            
                                
                                    θ
                                
                            
                            ≈
                             
                            
                                
                                    v
                                
                                
                                    p
                                
                            
                            
                                
                                    0
                                
                            
                            
                                
                                    1
                                    +
                                    ϵ
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                    -
                                    
                                        
                                            ϵ
                                            -
                                            δ
                                        
                                    
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                    
                                        
                                            
                                                
                                                    cos
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                        
                     Eq. (6)…The three Thomsen (1986) seismic parameters appearing in (6)–(8) for weak anisotropy with VTI symmetry are…                        
                            ϵ
                        
                    …and                         
                            δ
                        
                    …” so the anisotropy                         
                            β
                        
                     for bone is equated to the weak anisotropy seismic parameter                         
                            (
                            ϵ
                            -
                            δ
                            )
                        
                    , which is dependent on the material type, the angle                         
                            θ
                        
                     for compressional wave propagation through bone is equated to the angle                         
                            θ
                        
                     for phase velocities in VTI (vertically transversely isotropic) media, and                         
                            V
                            
                                
                                    θ
                                
                            
                        
                     is equated to compressional wave phase velocity                         
                            
                                
                                    v
                                
                                
                                    p
                                
                            
                            
                                
                                    θ
                                
                            
                        
                    ). 
Furthermore, regarding claim 24, Antich further teaches wherein the another demarcation curve is localized in the third image which has been constructed from the selected third candidate value (see col. 5, lines 40-43 – “…C is the velocity of the directed wave (I) prior to the material surface (i.e. in the separating medium such as water or soft tissue, or both).”; Fig. 5C, “Graphically display B-mode grey scale image”, “locate bone surface”, “locate tissue boundaries”, so the demarcation curve is at the interface surface between the bone and soft tissue).   
Furthermore, regarding claim 26, Antich further teaches wherein the other ultrasonic waves are transmitted by transmitters and the other echo signals are received by receivers aligned along an axis lying in a plane comprising a longitudinal axis of the bone (Fig. 2, transmitter 10 transmitting ultrasound waves I into soft tissue 16 surrounding bone 14, and receiver 12 receiving echo ultrasound waves R; see col. 8, lines 63-66 – “…the apparatus 20 includes a means for transmitting an ultrasound wave (transducer 10) and a means for receiving the reflected ultrasound wave (transducer 12).” with transmitter 10 and receiver 12 along an axis perpendicular to the longitudinal direction of the bone 14, and ultrasound waves transmitted I and received R in a direction perpendicular of the longitudinal axis of the bone 14). 
Furthermore, regarding claim 28, Antich further teaches wherein at least one of the sound velocity in the bone in the direction and the sound velocity in the bone in the another direction is a compressional wave propagation velocity, where
                                
                                    
                                        
                                            V
                                        
                                        
                                            b
                                            o
                                            n
                                            e
                                            1
                                        
                                    
                                
                             is the sound velocity in the bone in the direction (Fig. 1, shear wave Ts moving in a different direction through material (bone) 14; see col. 7, lines 11-16, 55-57 – “…an ultrasound transducer 10 functioning as a transmitter and an ultrasound transducer 12 functioning as a                                 
                                    
                                        
                                            V
                                        
                                        
                                            b
                                            o
                                            n
                                            e
                                            1
                                        
                                    
                                
                             can be equated to the shear wave velocity Vs of Ts), 
                                
                                    
                                        
                                            V
                                        
                                        
                                            b
                                            o
                                            n
                                            e
                                            2
                                        
                                    
                                
                             is the sound velocity in the bone in the another direction (Fig. 1, pressure wave Tp moving in one direction through material (bone) 14; see col. 7, lines 11-16, 55-57 – “…an ultrasound transducer 10 functioning as a transmitter and an ultrasound transducer 12 functioning as a receiver in which an ultrasound wave impinges upon a plane separating the material under investigation 14 (such as bone) from a separating medium 16 (such as soft tissue)…vp is the velocity of the pressure wave Tp, and Vs is the velocity of the shear wave Ts in the material 14.” so                                  
                                    
                                        
                                            V
                                        
                                        
                                            b
                                            o
                                            n
                                            e
                                            2
                                        
                                    
                                
                             can be equated to the pressure wave (aka longitudinal, aka compressional) velocity vp of Tp).
Berryman further teaches wherein the predetermined function is a function V such that:                         
                            V
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    V
                                
                                
                                    b
                                    o
                                    n
                                    e
                                    2
                                
                            
                            -
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            b
                                            o
                                            n
                                            e
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            V
                                        
                                        
                                            b
                                            o
                                            n
                                            e
                                            1
                                        
                                    
                                
                            
                            
                                
                                    β
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            
                                                
                                                    θ
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    cos
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            
                                                
                                                    θ
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    cos
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            
                                                
                                                    θ
                                                
                                            
                                        
                                    
                                
                            
                        
                    , where
                                
                                    β
                                
                             is the anisotropy parameter of the bone (see pg. 4, para. 2 – “The pertinent expressions for phase velocities in VTI media as a function of angle θ, measured as previously mentioned from the vertical direction, are…                                
                                    
                                        
                                            v
                                        
                                        
                                            p
                                        
                                    
                                    
                                        
                                            θ
                                        
                                    
                                    ≈
                                     
                                    
                                        
                                            v
                                        
                                        
                                            p
                                        
                                    
                                    
                                        
                                            0
                                        
                                    
                                    
                                        
                                            1
                                            +
                                            ϵ
                                            
                                                
                                                    
                                                        
                                                            sin
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                ⁡
                                                
                                                    θ
                                                
                                            
                                            -
                                            
                                                
                                                    ϵ
                                                    -
                                                    δ
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            sin
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                ⁡
                                                
                                                    θ
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            cos
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                ⁡
                                                
                                                    θ
                                                
                                            
                                        
                                    
                                
                             Eq. (6)…The three Thomsen (1986) seismic parameters appearing in (6)–(8) for weak anisotropy with VTI symmetry are…                                
                                    ϵ
                                
                            …and                                 
                                    δ
                                
                            …” so the anisotropy parameter                                 
                                    β
                                
                             for bone is equated to the weak anisotropy seismic parameter                                 
                                    (
                                    ϵ
                                    -
                                    δ
                                    )
                                
                            ), 
                                
                                    θ
                                
                             is an angle (see pg. 4, para. 2 – “The pertinent expressions for phase velocities in VTI media as a function of angle θ, measured as previously mentioned from the vertical direction, are…                                
                                    
                                        
                                            v
                                        
                                        
                                            p
                                        
                                    
                                    
                                        
                                            θ
                                        
                                    
                                    ≈
                                     
                                    
                                        
                                            v
                                        
                                        
                                            p
                                        
                                    
                                    
                                        
                                            0
                                        
                                    
                                    
                                        
                                            1
                                            +
                                            ϵ
                                            
                                                
                                                    
                                                        
                                                            sin
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                ⁡
                                                
                                                    θ
                                                
                                            
                                            -
                                            
                                                
                                                    ϵ
                                                    -
                                                    δ
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            sin
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                ⁡
                                                
                                                    θ
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            cos
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                ⁡
                                                
                                                    θ
                                                
                                            
                                        
                                    
                                
                             Eq. (6)…The three Thomsen (1986) seismic parameters appearing in (6)–(8) for weak anisotropy with VTI symmetry                                 
                                    ϵ
                                
                            …and                                 
                                    δ
                                
                            …” so the angle                                 
                                    θ
                                
                             for compressional wave propagation through bone is equated to the angle                                 
                                    θ
                                
                             for phase velocities in VTI (vertically transversely isotropic) media), 
                                
                                    V
                                    
                                        
                                            θ
                                        
                                    
                                
                             is a propagation velocity of compressional waves in the bone in a direction forming angle                                 
                                    θ
                                
                             with the direction (see pg. 4, para. 2 – “The pertinent expressions for phase velocities in VTI media as a function of angle θ, measured as previously mentioned from the vertical direction, are…                                
                                    
                                        
                                            v
                                        
                                        
                                            p
                                        
                                    
                                    
                                        
                                            θ
                                        
                                    
                                    ≈
                                     
                                    
                                        
                                            v
                                        
                                        
                                            p
                                        
                                    
                                    
                                        
                                            0
                                        
                                    
                                    
                                        
                                            1
                                            +
                                            ϵ
                                            
                                                
                                                    
                                                        
                                                            sin
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                ⁡
                                                
                                                    θ
                                                
                                            
                                            -
                                            
                                                
                                                    ϵ
                                                    -
                                                    δ
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            sin
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                ⁡
                                                
                                                    θ
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            cos
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                ⁡
                                                
                                                    θ
                                                
                                            
                                        
                                    
                                
                             Eq. (6)…The three Thomsen (1986) seismic parameters appearing in (6)–(8) for weak anisotropy with VTI symmetry are…                                
                                    ϵ
                                
                            …and                                 
                                    δ
                                
                            …” so                                
                                     
                                    V
                                    
                                        
                                            θ
                                        
                                    
                                
                             is equated to compressional wave phase velocity                                 
                                    
                                        
                                            v
                                        
                                        
                                            p
                                        
                                    
                                    
                                        
                                            θ
                                        
                                    
                                
                            ).
Furthermore, regarding claim 29, Antich further teaches wherein the sound velocity in the bone in the first direction is a shear wave propagation velocity, where                         
                            
                                
                                    V
                                
                                
                                    b
                                    o
                                    n
                                    e
                                    1
                                
                            
                        
                     is the sound velocity in the bone in the first direction (Fig. 1, shear wave Ts moving in a different direction through material (bone) 14; see col. 7, lines 11-16, 55-57 – “…an ultrasound transducer 10 functioning as a transmitter and an ultrasound transducer 12 functioning as a receiver in which an ultrasound wave impinges upon a plane separating the material under investigation 14 (such as bone) from a separating medium 16 (such as soft tissue)…vp is the velocity of the pressure wave Tp, and Vs is the velocity of the shear wave Ts in the material 14.” so                          
                            
                                
                                    V
                                
                                
                                    b
                                    o
                                    n
                                    e
                                    1
                                
                            
                        
                     can be equated to the shear wave velocity Vs of Ts).
Berryman further teaches wherein the predetermined function is a function V such that:                        
                             
                            V
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    V
                                
                                
                                    b
                                    o
                                    n
                                    e
                                    1
                                
                            
                            [
                            1
                            +
                            β
                            
                                
                                    
                                        
                                            sin
                                        
                                        
                                            2
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            θ
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            cos
                                        
                                        
                                            2
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            θ
                                        
                                    
                                    ]
                                     
                                
                            
                        
                    , where
                                
                                    β
                                
                             is the anisotropy parameter of the bone (see pg. 4, para. 2 – “The pertinent expressions for phase velocities in VTI media as a function of angle θ, measured as previously mentioned from the vertical direction, are…                                
                                    
                                        
                                            v
                                        
                                        
                                            s
                                            h
                                        
                                    
                                    
                                        
                                            θ
                                        
                                    
                                    ≈
                                     
                                    
                                        
                                            v
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            0
                                        
                                    
                                    
                                        
                                            1
                                            +
                                            γ
                                            
                                                
                                                    
                                                        
                                                            sin
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                ⁡
                                                
                                                    θ
                                                
                                            
                                        
                                    
                                
                             Eq. (8)…The three Thomsen (1986) seismic parameters appearing in (6)–(8) for weak anisotropy with VTI symmetry are                                 
                                    γ
                                
                            …” so the anisotropy parameter                                 
                                    β
                                
                             for bone is equated to the weak anisotropy seismic parameter                                 
                                    γ
                                
                            ), 
                                
                                    θ
                                     
                                
                            is an angle (see pg. 4, para. 2 – “The pertinent expressions for phase velocities in VTI media as a function of angle θ, measured as previously mentioned from the vertical direction, are…                                
                                    
                                        
                                            v
                                        
                                        
                                            s
                                            h
                                        
                                    
                                    
                                        
                                            θ
                                        
                                    
                                    ≈
                                     
                                    
                                        
                                            v
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            0
                                        
                                    
                                    
                                        
                                            1
                                            +
                                            γ
                                            
                                                
                                                    
                                                        
                                                            sin
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                ⁡
                                                
                                                    θ
                                                
                                            
                                        
                                    
                                
                             Eq. (8)…The three Thomsen (1986) seismic parameters appearing in (6)–(8) for weak anisotropy with VTI symmetry are                                 
                                    γ
                                
                            …” so the angle                                 
                                    θ
                                
                             for shear wave propagation through bone is equated to the angle                                 
                                    θ
                                
                             for phase velocities in VTI (vertically transversely isotropic) media), 
                                
                                    V
                                    
                                        
                                            θ
                                        
                                    
                                
                             is a velocity of shear wave propagation in the bone in a direction forming angle                                 
                                    θ
                                
                             with the direction (see pg. 4, para. 2 – “The pertinent expressions for phase velocities in VTI media as a function of angle θ, measured as previously mentioned from the vertical direction, are…                                
                                    
                                        
                                            v
                                        
                                        
                                            s
                                            h
                                        
                                    
                                    
                                        
                                            θ
                                        
                                    
                                    ≈
                                     
                                    
                                        
                                            v
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            0
                                        
                                    
                                    
                                        
                                            1
                                            +
                                            γ
                                            
                                                
                                                    
                                                        
                                                            sin
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                ⁡
                                                
                                                    θ
                                                
                                            
                                        
                                    
                                
                             Eq. (8)…The three Thomsen (1986) seismic parameters appearing in (6)–(8) for weak anisotropy with VTI symmetry are                                 
                                    γ
                                
                            …” so                                
                                     
                                    V
                                    
                                        
                                            θ
                                        
                                    
                                
                             is equated to shear wave phase velocity                                 
                                    
                                        
                                            v
                                        
                                        
                                            s
                                            h
                                        
                                    
                                    
                                        
                                            θ
                                        
                                    
                                
                            ).
Furthermore, regarding claim 30, Berryman further teaches wherein the second images are constructed from the second candidate values and from other candidate values, wherein each second image is 6constructed by assuming that an anisotropy parameter of the bone is equal to one of the other candidate values, and wherein the method further comprises: based on the second metrics, selecting one of the other candidate values as the anisotropy parameter of the bone (see pg. 4, para. 2 – “The pertinent expressions for phase velocities in VTI media as a function of angle θ, measured as previously mentioned from the vertical direction, are…                        
                            
                                
                                    v
                                
                                
                                    p
                                
                            
                            
                                
                                    θ
                                
                            
                            ≈
                             
                            
                                
                                    v
                                
                                
                                    p
                                
                            
                            
                                
                                    0
                                
                            
                            
                                
                                    1
                                    +
                                    ϵ
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                    -
                                    
                                        
                                            ϵ
                                            -
                                            δ
                                        
                                    
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                    
                                        
                                            
                                                
                                                    cos
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                        
                     Eq. (6)…The three Thomsen (1986) seismic parameters appearing in (6)–(8) for weak anisotropy with VTI symmetry are…                        
                            ϵ
                        
                    …and                         
                            δ
                        
                    …” so the anisotropy parameter                         
                            β
                        
                     for bone is equated to the weak anisotropy seismic parameter                         
                            (
                            ϵ
                            -
                            δ
                            )
                        
                    , which is dependent on the material type).
	The motivation for claims 23-24, 26, and 28-30 was shown previously in claim 22.

	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Antich in view of Kantorovich, Manbachi, Treeby, and Berryman, as applied to claim 22 above, and in further view of Langton. 
Regarding claim 25, Antich in view of Kantorovich, Manbachi, Treeby, and Berryman teaches all of the elements as disclosed in claim 22 above.
Antich in view of Kantorovich, Manbachi, Treeby, and Berryman does not explicitly teach a method further comprising displaying the third image constructed from the selected third candidate value and/or the fourth image constructed from the selected fourth candidate value.  
Whereas, Langton, in the same field of endeavor, teaches a method further comprising displaying the third image constructed from the selected third candidate value and/or the fourth image constructed from the selected fourth candidate value (Fig. 2(b), screen displaying signal including signal from the cortical bone; see pg. 245, para. 3 – “By selecting a region (window) of 256 data points and then displaying these on the screen, each pixel corresponds to an individual data point, illustrated in figure 2(a). The user defines two windows, one containing the beginning of the required transit time measurement, and a second containing the end of the transit time. Normally, the beginning of the transit time corresponds to the transmission of the ultrasonic pulse, that is, the initial data point. Once a time window has been selected, the user positions a screen marker via the keyboard at the beginning of the detected ultrasonic pulse of interest, shown in figure 2(b). The transit time and corresponding velocity calculation may then displayed.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Antich in view of Kantorovich, Manbachi, Treeby, and Berryman, by including to the method displaying the first image constructed from the selected first candidate value and/or the second image constructed from the selected second candidate value, as disclosed in Langton. One of ordinary skill in the art would have been motivated to . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
M. Daugschies et al., “The preliminary evaluation of a 1 MHz ultrasound probe for measuring the elastic anisotropy of human cortical bone,” Ultrasonics, vol. 54, pp. 4-10, July 2013 discloses evaluating the speed of sound and its anisotropy by calculating the ratio fo the receiver-receiver distance and the difference of the time of flights of the first arriving signal measured on the rear minus the front receiver. 
S. Ye et al., “Ultrasound shear wave imaging,” AIP Conference Proceedings, vol. 509, pp. 847-851, Nov. 2000 discloses displaying longitudinal and shear wave speed and amplitude images of the bone specimen.
Sarvazyan (US 20110092818 A1, published April 21, 2011) discloses an ultrasonometer for bone assessment in infants that ensures adequate penetration of acoustic waves into soft tissue and into the bone. 
Gourevitch (US 20100185089 A1, published July 22, 2010) discloses using measurements of time of flight acoustic waves through soft tissue and bone to 3D map the acoustic propagation speed, revealing anatomical details and physiological properties. 
Suetoshi et al. (US 20100185086 A1, published July 22, 2010) discloses a bone strength diagnosing device that includes a longitudinal ultrasonic transducer and a transverse ultrasonic transducer radiate ultrasonic waves onto a bone front surface of a tibia from a predetermined angle to generate surface waves that propagate in the bone front surface in a longitudinal direction of the tibia and in a direction perpendicular to the longitudinal 
Vitek et al. (US 20110270136 A1, published November 3, 2011) discloses focusing the transducer and the focus quality is measured, and using a target tissue model in combination with experimental feedback to improve the quality of an ultrasound focus.
Antich (US 20150211844 A1, published July 30, 2015) discloses measuring the cortical bone thickness based on the ultrasound echo waveform. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/N.C./Examiner, Art Unit 3793         

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793